Owen McGivern, J.
Defendant Dardi’s motion to dismiss consolidated complaint and for other relief is granted to the extent of dismissing the first cause of action as to plaintiffs Amdur and Feirstein and the second cause of action, with leave to replead the first cause of action so as to state the precise dates when such plaintiffs became stockholders, and in all other respects denied. See decision on companion motion by six defendants, published simultaneously herewith (13 Mise 2d 898). Amended consolidated complaint to be served within 20 days after service of this order and notice of entry.